Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/2019 & 9/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikubo (JP2006329776, “Higashikubo”) in view of Bakewell (U.S. Pub. No.: 2003/0214585).
Examiner’s note: the Higashikubo reference was provided by the applicants on 9/10/2019, however, it is not cited on any IDS and therefore is not being furnished with this action.
Regarding Claim 1, Higashikubo teaches a computerized method for determining that a target vehicle is speeding in violation of a speeding regulation, the method comprising: previously storing a font style and font size of at least one standard vehicle license plate, wherein real-space dimensions of a plurality of alphanumeric characters embossed on the at least one standard vehicle license plate are known (Paragraph 19: Character templates are known and ; capturing a timed sequence of image frames of the target vehicle at known capture times (Paragraph 17: The calculation unit captures images at regular intervals); identifying corresponding images of a license plate of the target vehicle in the image frames (Paragraph 18: The license plate images are identified from the image data); recognizing an imaged alphanumeric character of the license plate in the corresponding images of the license plate; measuring respective image dimensions, height and width of the alphanumeric character in the corresponding images of the license plate (Paragraph 19: The characters from the image are identified and measured); simultaneously fitting the image dimensions, the height and the width, responsive to the real-space dimensions, thereby computing a refined distance to the license plate of the target vehicle and orientation of the license plate relative to the camera (Paragraph 21: The size of the characters are determined); and responsive to the refined distance to the license plate of the target vehicle and the orientation of the license plate relative to the camera mounted in the host vehicle, computing a speed of the target vehicle relative to the camera (Paragraph 32: The speed of the target vehicle is calculated using the time and measurements). While Higashikubo teaches the method including the storing, capturing, identifying, recognizing, measuring and responsive steps, they do not explicitly teach the method using a system mountable in a host vehicle, the system including a camera operatively connected to a processor.Bakewell, in the same field of image processing, teaches a system mountable in a host vehicle, the (Paragraph 37: A Mobile Enforcement Platform (MEP) is used in vehicles travelling in traffic, which includes cameras connected to the MEP (Paragraph 53)). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.Thus, it would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Bakewell to Higashikubo such that the analysis system is embodied as a mobile device as suggested by Bakewell.One would have been motivated to perform this combination due to the fact that allowing form automatic mobile enforcement allows for the system to be used in targeted areas without the need for expensive infrastructure.In combination, Higashikubo and Bakewell's teachings perform the same as they do separately.Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Regarding Claim 4, the combination of Higashikubo and Bakewell teaches the limitations of claim 1, where Higashikubo further teaches comparing an image dimension of an alphanumeric character in the image frames to the corresponding real space dimension, thereby computing a distance from the camera to the (Paragraph 4: The distance between the camera and license plate is determined using the size of the characters identified). 
Regarding Claim 6, the combination of Higashikubo and Bakewell teaches the limitations of claim 1, where Bakewell further teaches . The computerized method of claim 1, the method further comprising: said computing speed of the target vehicle relative to known ego-motion of the host vehicle and determining therefrom a ground speed of the target vehicle (Paragraph 76: The speed of the vehicle is determined using sensor and image data). 
Regarding Claim 8, Higashikubo teaches a system for determining that a vehicle is speeding in violation of a speeding regulation using a camera connectable to a processor, the system operable to: previously store a font style and font size of at least one standard vehicle license plate, wherein real-space dimensions of a plurality of alphanumeric characters embossed on the at least one standard vehicle license plate are known; capture a timed sequence of image frames of the target vehicle at known capture times; identify corresponding images of a license plate of the target vehicle in the image frames; recognize an alphanumeric character of the license plate in the corresponding images of the license plate; measure respective image dimensions of the alphanumeric character in the corresponding images of the license plate; simultaneously fit the image dimensions height and width, responsive to the real-space dimensions, thereby computing a refined distance to the license plate of the target vehicle and orientation of the license plate relative to the camera; and responsive to the refined distance to the license plate of the target vehicle and the orientation of the license plate relative to the camera mounted in the host vehicle, compute a speed of the target vehicle relative to the camera. (Paragraph 37: A Mobile Enforcement Platform (MEP) is used in vehicles travelling in traffic, which includes cameras connected to the MEP (Paragraph 53))
Regarding Claim 13, the combination of Higashikubo and Bakewell teaches the limitations of claim 8, where Bakewell further teaches wherein a ground speed of the target vehicle is determined by computing speed of the target vehicle relative to ego-motion of the host vehicle (Paragraph 76: The speed of the vehicle is determined using sensor and image data). 

Allowable Subject Matter
Claims 2, 3, 5, 7,9-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NIRAV G PATEL/Primary Examiner, Art Unit 2663